NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

        NEAPOLEON JWAN FREEMAN, SR.,
               Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5023
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00327-EJD, Judge Edward J.
Damich.
               ______________________

               Decided: August 6, 2014
               ______________________

    NEAPOLEON JWAN FREEMAN, SR., of Haynesville, Vir-
ginia, pro se.

    NATHANAEL B. YALE, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were STUART F. DELERY, Assistant
Attorney General, BRYANT G. SNEE, Acting Director, and
STEVEN J. GILLINGHAM, Assistant Director.
                ______________________
2                                            FREEMAN   v. US




PER CURIAM.
    Neapoleon Jwan Freeman, Sr. (“Freeman”) appeals
from the decision of the United States Court of Federal
Claims (the “Claims Court”) dismissing his complaint for
lack of subject matter jurisdiction. See Freeman v. United
States, No. 13-327-C (Fed. Cl. Sept. 19, 2013) (“Order”).
Because the Claims Court did not err in dismissing Free-
man’s complaint, we affirm.
                       BACKGROUND
    Freeman is a prisoner at a Virginia state correctional
facility. On May 8, 2013, he filed a complaint against the
United States in the Claims Court. The court noted that
the complaint was “largely incomprehensible.” Order at
1. Upon a liberal reading, the court construed it as “as-
serting claims of unjust conviction and false imprison-
ment.” Id. Freeman did not request monetary damages,
but generally alleged neglect or kidnapping by the gov-
ernment. Id. at 3. Freeman also stated that: “Need Legal
repersentation [sic] In Forma pauperis.” Id. at 1. The
United States moved to dismiss for lack of jurisdiction.
The court granted the motion and dismissed Freeman’s
complaint after concluding that his claims were beyond
the jurisdiction of the Claims Court. Id. at 3–4.
   Freeman appealed to this court. We have jurisdiction
under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review the Claims Court’s decision to dismiss for
lack of subject matter jurisdiction de novo. Waltner v.
United States, 679 F.3d 1329, 1332 (Fed. Cir. 2012). A
plaintiff bears the burden of establishing jurisdiction by a
preponderance of the evidence, Taylor v. United States,
303 F.3d 1357, 1359 (Fed. Cir. 2002), and “the leniency
afforded pro se litigants with respect to mere formalities
FREEMAN   v. US                                          3



does not relieve them of jurisdictional requirements,”
Demes v. United States, 52 Fed. Cl. 365, 368 (2002) (citing
Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987)).
    Freeman alleges that the Claims Court erred in “not
even hav[ing his] case heard, no investigation.” Appel-
lant’s Br. 1. He alleges “Assistance of Counselor Amend-
ment VI and Subpoenas of witness and evidence;
Amendment V & Amendment VI” as additional errors
without further explanation. Id. The government re-
sponds that the Claims Court addressed each statutory
and constitutional basis that Freeman appeared to or
could possibly assert for subject matter jurisdiction and
that the court correctly concluded that it lacked jurisdic-
tion over Freeman’s complaint. The government also
contends that Freeman fails to identify how the Claims
Court specifically erred in dismissing his complaint.
    We agree with the government that the Claims Court
lacked jurisdiction. The Claims Court is a court of limited
jurisdiction. Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997). The Tucker Act, 28 U.S.C. § 1491, limits
the jurisdiction of the Claims Court to claims for money
damages against the United States based on sources of
substantive law that “can fairly be interpreted as mandat-
ing compensation by the Federal Government.” United
States v. Navajo Nation, 556 U.S. 287, 290 (2009) (inter-
nal quotation marks omitted). Here, the Claims Court
properly determined that none of Freeman’s claims were
tied to money-mandating statutes or provisions of law or
any contract with the United States, thus providing the
Claims Court with no jurisdiction over his claims.
     Freeman appeared to generally assert claims of un-
just conviction and false imprisonment in his complaint.
The Claims Court does have jurisdiction “to render judg-
ment upon any claim for damages by any person unjustly
convicted of an offense against the United States and
4                                             FREEMAN   v. US



imprisoned.” 28 U.S.C. § 1495. However, in order to state
a claim for relief under § 1495, a claimant must allege
that he satisfies the requirements of 28 U.S.C. § 2513,
which provides in relevant part that the claimant “must
allege and prove that . . . [h]is conviction has been re-
versed or set aside . . . .” Id. § 2513(a). To satisfy that
requirement, a certificate of innocence from the court that
ordered such a reversal or a presidential pardon must be
presented; other evidence of innocence cannot be accepted
by the Claims Court. Id. § 2513(b). Here, the Claims
Court found that Freeman failed to submit such a court-
issued certificate of innocence or to otherwise allege that
the requirements of § 2513 had been met. We do not see
any error in the Claims Court’s determination.
     To the extent that Freeman attempted to assert any
tort claim based upon his allegations of “neglect” and
“kidnapping” by the United States, the Claims Court was
correct in finding that it does not have jurisdiction over
those claims. Order at 3. In order to come within the
jurisdictional reach of the Tucker Act, “a plaintiff must
identify a separate source of substantive law that creates
the right to money damages.” Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005). “It is well settled that
the [Claims Court] lacks . . . jurisdiction to entertain tort
claims.” Shearin v. United States, 992 F.2d 1195, 1197
(Fed. Cir. 1993). Moreover, to the extent that Freeman’s
complaint was seeking assistance of counsel, the Claims
Court properly denied such a request. As we have ob-
served, the right to counsel is “highly circumscribed” in
civil proceedings. Lariscey v. United States, 861 F.2d
1267, 1270 (Fed. Cir. 1988) (citing Lassiter v. Dep’t of Soc.
Servs., 452 U.S. 18, 26–27 (1981) and noting that the
Court had “stated the strong presumption that a right to
appointed counsel exists only when the indigent may lose
his/her personal freedom if the action is lost”).
FREEMAN   v. US                                         5



    We have considered Freeman’s remaining arguments
and conclude that they are without merit. For the forego-
ing reasons, the decision of the Claims Court is affirmed.
                      AFFIRMED
                         COSTS
   No costs.